Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 14-24 are pending, claims 15-22 and 24 are amended, and claims 1-13 are cancelled. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
signal acquisition element in claims 14 and 23
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the protected space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "security cylinder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "pressurized storage medium" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the medium" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes applicant has antecedent basis for “pressurized storage medium.”
Claim 14 recites the limitation "signal acquisition device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the risk" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "electric control device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "controller" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the detection signal" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "abnormal signal" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said nozzle" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes limitation should read “said at least one nozzle.”
Claim 14 recites the limitation "the opening time" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the volume" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the predetermined interval" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the inner cavity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said nozzle" in line 5 (see above 112 regarding correct wording).  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the side wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the upper cavity" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the lower cavity" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the outside world" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the gas" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the pressure" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the stroke" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the inner cavity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said nozzle" in line 5 (see above 112 regarding correct wording).  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the side wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the upper cavity" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the lower cavity" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the upper side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the outside world" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the gas" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the pressure" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the stroke" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the battery" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the electric vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the signal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the battery management system" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "pressure monitor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the lower side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "said inner cavity" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "release monitor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the side part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "said valve port" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "pressurized storage medium" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the releasing pipe" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the risk" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "electric control device" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "controller" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "abnormal signal" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the opening" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the volume" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the number" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the number" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the number" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the number" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the number" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the number" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 20-24 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Enk (U.S. 2016/0263410).
With respect to claim 14, Enk discloses an automatic security cylinder system (see figures 1, 3, and 7), for usage in the safety protection of the protected space (figure 7, space where 122 is located), comprising: security cylinder (16/14/12), includes a cylinder with pressurized storage medium (material within 12/14/16) and a cylinder valve (valves at 26, 20, 48) installed on said cylinder for controlling the releasing of the medium (controlled based off of controller #58, paragraph 0059); at least one nozzle (20), which is arranged in said protected space and connected with said cylinder valve (allowing said fire suppressant to be used in the noted area of 122); signal acquisition element (figure 7, #22), which is arranged in the protected space for detecting the risk and hazard state of said protected space (i.e. heat, parargraph 0059); electric control device (figure 1, the lines going from 58 to the various controlled valves 26, 40, 48, as well as to the heat detector 22), which is connected with said cylinder valve for controlling said cylinder valve (figure , paragraph 0059); controller (58), which is connected with said signal acquisition element and said electric control device respectively (figure 1), for controlling said electric control device by the detection signal of said signal acquisition element (figure 1, paragraph 0059), wherein, when said detection signal of said signal acquisition element is monitored as abnormal signal (temperature above a set point to indicate that there is heat to then activate the system), said controller controls said electric control device to open said cylinder valve (paragraph 0059), so that said nozzle can release the medium to said protected space within the opening time corresponding to the volume of said protected space (figure 7, heat is sensed via 22, controller 58 receives the heat being senses, tells valves to open releasing the fluid then to said nozzle). 
With respect 20, Enk discloses said protected space is the battery compartment of the electric vehicle (figure 7, 122 being the enclosure of car batteries 122), said signal acquisition element is the signal monitoring device of the battery management system of said electric vehicle, said abnormal signal refers to any signal representing overcharge, over-discharge, current, voltage, pressure, temperature, acceleration and leakage (figure 7, #22 being able to read temperature, i.e. being a heat sensor).  
With respect to claim 21, Enk discloses pressure monitor (40 and 48, including pressure gauges as well, figures 1 and 3, paragraph 0044) which is communicatively connected with said controller (paragraph 0048, indicates the controller monitors the system, and thus monitors the pressure from said pressure gauges, as it specifically discloses monitoring tank pressures and conduit pressures), said pressure monitor is installed at the lower side of said cylinder valve (as seen in figures 1 and 3, the location then of the gauge understood as said tanks lower side and the lower side of said valve (depending on valves orientation), and connected with said inner cavity of said cylinder (to sense said tank pressure sin paragraph 0048), for collecting the pressure of said inner cavity of said cylinder and sending it to said controller (paragraph 0048).  
With respect to claim 22, Enk discloses release monitor (paragraph 0048, be the system sensing the flow velocity and pressure in the conduits the system is able to monitor the release of fluid from the system), which is communicatively connected with the controller (paragraph 0048), said release monitor is installed on the side part of said cylinder valve (as the release can be sensed via changing pressure in the tank head as pressure leaves (via leaving flow velocity)), and corresponding to the position of said valve port (noted gauges being a part of the valve head, and thus corresponding to some position of the valve port), for sensing to determine whether said medium is released to the valve port (as the valve is understood being open, sending a drop in pressure is a determination that the medium has released from the valve port, as would a sense of flow velocity), and if so, a release signal will be sent to said controller (paragraph 0058, the signals being indicative of the pressure n the conduit/tank and the flow velocity).  
With respect to claim 23, Enk discloses an automatic security cylinder system that is used for safety protection of multiple protected spaces (figure 11), comprising: at least one security cylinder (figure 1, being the system of 10 in figure 11), includes a cylinder with pressurized storage medium and a cylinder valve installed on said cylinder for controlling the releasing of the medium (see rejection of claim 1); 5multiple nozzles (figure 11, nozzles in each 204), which are respectively arranged in the corresponding protected space and connected with said cylinder valve through the releasing pipe composed of multiple releasing branches (figure 11, the cylinders in 10, and noted branches from 10 going to each 204); multiple signal acquisition elements (206), which are respectively arranged in the corresponding protected space for detecting the risk and hazard state of the corresponding protected space (figure 11, in each space 204); electric control device (the understood wiring, see figure 1, as it would apply to 11), which is connected with said cylinder valve for controlling said cylinder valve (see rejection of claim 14, and figure 1); multiple electric zone valves (208s in figure 11), which are arranged on the corresponding releasing branches for controlling said releasing branches (figure 11); controller (58), which is connected with said signal acquisition element (see rejection of claim 14), said electric control device and said electric zone valve respectively, for controlling said electric control device and said electric zone valve according to the detection signal of said signal acquisition element (paragraph 0070, as understood the detectors and zones would go to the specific zone 204 when selected), wherein, when said detection signal of said signal acquisition element is indicated as abnormal signal (heat), said controller controls said electric control device to open said cylinder valve and the corresponding releasing branch, so that said nozzle can release the medium to said protected space within the opening time corresponding to the volume of said protected space (paragraph 0070, see above rejection of claim 14).  
With respect to claim 24, Enk discloses: wherein, the number of said security cylinder is 1, the number of said protected space is N, and the number of said nozzles in each said protected space is at least 1, said releasing pipe has a connecting end for connecting with said cylinder valve and N connecting ends for connecting with said nozzles respectively, or the number of said security cylinders is 2 (figure 3, understanding the security cylinders as those of 14 and 16, being the suppressant themselves and not the gas), the number of said protected space is N (figure 11, being 4 zones), and the number of said nozzles in each said protected space is at least 1 (at least one nozzle per zone), said releasing pipe has 2 connecting end (figure 3, two ends to each bottle going then to 18) for connecting with said cylinder valve and N (the 4 ends and valves leading to each of the 4 zones) connecting ends for connecting with said nozzles respectively, N is a positive integer greater than or equal to 2 (there being 4 total).
Claim(s) 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sun (U.S. 2009/0178811).
With respect to claim 14, Sun discloses an automatic security cylinder system (figure 1), for usage in the safety protection of the protected space (space where 22 is located), comprising: security cylinder (12), includes a cylinder (12) with pressurized storage medium (within 12) and a cylinder valve (16)installed on said cylinder for controlling the releasing of the medium (paragraph 0019) ; at least one nozzle (22), which is arranged in said protected space and connected with said cylinder valve (figure 1); signal acquisition element (18), which is arranged in the protected space (understood that the space where 1 is located is a part of room 14) for detecting the risk and hazard state of said protected space (parargraph 0018) ; electric control device (the wiring coming to 20 from 16), which is connected with said cylinder valve for controlling said cylinder valve (figure 1); controller (20), which is connected with said signal acquisition element and said electric control device respectively (paragraph 0018), for controlling said electric control device by the detection signal of said signal acquisition element (paragraph 0018), wherein, when said detection signal of said signal acquisition element is monitored as abnormal signal (as understood the detection indicates to the control for said disclosed activation to occur), said controller controls said electric control device to open said cylinder valve (paragraph 0018), so that said nozzle can release the medium to said protected space within the opening time corresponding to the volume of said protected space (figure 1, and paragraph 0018).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enk in view of Muhammad (U.S. 2016/0247373).
With respect to claim 15, Enk discloses the controller, electric control device, cylinder valve, medium, and nozzle, but fails to disclose, when said opening time expires, said controller controls said electric control device to close said cylinder valve, so that said nozzle stops releasing said medium, when the predetermined interval of said opening time is executed, said controller controls said electronic control device to open said cylinder valve again, so that said nozzle can release said medium to said protected space within said opening time again, and then said nozzle can release said medium for many times.  Muhammad discloses, paragraph 0053, the use of a timer which closes a solenoid valve after a set time has gone by after said controller has detected a signal and opened the valve. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timer as disclosed by Muhammad, where the timers pre-determined interval of time when used to shut of the valve in Enk, would allow for only the desired amount of material sufficient to put out the fire in a controlled space (such as shown in figure 7) without wasting an unneeded amount of suppressant. It is understood that the controller in Enk can use the device over and over again as well (see figure 11) when different areas require that it be used, and thus the timer is used to close the valve and the controller can control the device to open the valves each time a fire is sensed. 

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Haibo (CN203335944U).
With respect to claims 16 and 17, Sun discloses said cylinder valve includes a valve body (figure 2, body shown of 16) installed on said cylinder (figure 4) and a piston (26) movably arranged in the inner cavity of said valve body (see change in figures 4 and 5), a valve port  (46) connected with said nozzle is arranged on the side wall of said valve body (figure 4), said inner cavity of said valve body is divided into the upper cavity and the lower cavity by said piston (upper cavity at 52, lower cavity beneath 58), and said lower cavity is connected with the inner cavity of said cylinder (via 44), but fails to disclose said electric control device is an electromagnetic actuator, and a triggering thimble is arranged in said electromagnetic actuator, a needle valve is arranged on said upper cavity, and said upper cavity is connected with the outside world through said needle valve, said needle valve is located below said triggering thimble, said controller controls said electromagnetic actuator so that said triggering thimble can move up and down, when said triggering thimble is started to move downward, said needle valve is opened so that the gas in said upper cavity can be discharged to the outside world through said needle valve, and the pressure in said upper cavity reduces so that said piston can move upward, and then said valve port is opened to allow said nozzle to release said medium, the stroke of said piston is controlled by the amount of the gas in said upper cavity, thereby controlling the opening of said valve port, when said triggering thimble is started to move upward, said needle valve is closed so that said piston can move downward and reset, thereby closing said valve port. Sun discloses pressure in 52 leaves the system, via 34/78) but fails to disclose this being done by an electromagnetic actuator, triggering thimble, needle valve, etc. claimed. With respect to claim 17, Sun fails to disclose further the cylinder valve  a cylinder solenoid valve interface is arranged on the upper side of said valve body, and 3said upper cavity is connected with the outside world through said cylinder solenoid valve interface, said electronic control device is a cylinder solenoid valve, which is connected with said cylinder solenoid valve interface, when said cylinder solenoid valve is opened so that the gas in said upper cavity can be discharged to the outside world through said cylinder solenoid valve interface, and the pressure in said upper cavity reduces so that said piston can move upward, and then said valve port is opened to allow said nozzle to release said medium, the stroke of said piston is controlled by the amount of the gas in said upper cavity, thereby controlling the opening of said valve port, when said cylinder solenoid valve is closed so that said piston can move downward and reset, thereby closing said valve port.  
Haibo, discloses figures 1 and 2, that above a piston with a central through hole of #5, there is an electromagnetic valve (abstract), with a noted needle valve (shown in figure 3) and a thimble module (4), the shown needle valve (being that of 4) is shown in the upper cavity and connected to the outside world, the thimble is understood as moving downward to then open the valve needle (translation paragraph 0029), which then allows the piston to move and the system to open (see paragraphs 0027-0030), allowing for the system to be easy to maintain, update, and prevent leakage. The noted disclosed thimble/needle valve being electrically controlled is also understood as being a cylinder solenoid valve. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the disclosed electromagnetic actuated thimble/needle valve (cylinder solenoid valve) as disclosed by Haibo with regards as the element replacing that of 78, to allow for the device to allow the gas in 52 to escape, firstly the combination is obvious such that the two system utilize valves to release gas from the upper space above a control piston to allow said piston to move, and such switching of two features doing the same job for essentially the same reasons is obvious, further the Haibo reference specifically discloses how an electric signal actuates the system, allowing for 16 in Sun to then function via the signal from the control panel still in the venting process, while noting it is easy to maintain, update, and prevent leakage. The combination is such that the valve of Sun, (being 78/34) utilize an electrically activated thimble/needle valve in place of the noted valve actuator 34 which is pneumatic in nature. 
With respect to claim 18, Sun as modified by Haibo above discloses  (Currently amended) The a self-closing device (figure 5, #80)), used for controlling said cylinder valve manually (paragraph 0028), which has a thimble and a self-closing handle for driving said thimble (80 being a handle to manually move the valve, understood in the combination being the element that then moves the thimble, so an operator may still manually activate the device in case of power failure), wherein, a needle valve is arranged on the upper part of said valve body (see above rejection), and said upper cavity is connected with the outside world through said needle valve (see above rejection, as the needle valve allows for the noted air to escape out of the outlet port of 48 in Sun, 48 rather going to the top instead of the side in the combination), the position of said thimble is corresponding to the position of said needle valve (s shown by Haibo), when said self-closing handle is pressed to make said thimble move downward (as understood in the combination, the element 80 is activated to open the valve 16, as shown pulling in Sun, however for there to be manual activation in Haibo it is understood the thimble moves down not up, and thus 80 would be utilized in an obvious pushing motion), said needle valve is opened so that the gas in said upper cavity can be discharged to the outside world through said needle valve (as is the function disclosed by Haibo), and the pressure in said upper cavity reduces so that said piston can move upward (figures 4 to 5 in Sun), and then said valve port is opened to allow said nozzle to release said medium (as understood in Sun), when said self-closing handle is loosen, said needle valve is closed so that said piston can move downward and reset, thereby closing said valve port (i.e. user no longer uses 80 and thus loosen is to close the noted element).  
With respect to claim 19, Sun as modified by Haibo discloses a through hole (as both Sun and Haibo disclose through holes in the noted pistons) is arranged on said piston (piston in Sun understood as being either the upper piston 56 or even the lower on 68, as both operate with through holes and required pressure relief to move), all or part of said through hole is a capillary hole so that said upper cavity and said lower cavity can be connected (being a hole that allows for the gas on both side of the piston to be connected), 4the gas in said lower cavity can be supplied by said through hole to said upper cavity (figure 4 of Sun) so that the gaseous pressure in said upper cavity can be balanced with that in said lower cavity (as seen in figure 4), the stroke of said piston is controlled by the pressure difference caused by the gas discharge in said upper cavity and the gas supply through said through hole (as shown in the difference between figure 4 and 5 of Sun), thereby controlling the opening of said valve port.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752